                


Exhibit 10.40
EMPLOYMENT AGREEMENT
THIS AGREEMENT (the “Agreement”) is made and entered into effective the 1st day
of March 2018 (the “Effective Date”), by and between JELD-WEN Australia Pty
Limited (the “Company”) and Peter Farmakis (the “Executive”).
1.Term of Employment; Duties. (1) As used herein, the phrase “Term of
Employment” shall mean the period commencing on the Effective Date and ending on
the date of termination of Executive’s employment in accordance with any one of
Sections 5(a) through 5(e) below.
(a)    The Company hereby agrees to employ Executive as its President (in which
capacity Executive will also serve as Executive Vice President and President,
Australasia of JELD-WEN Holding, Inc. (together with its subsidiaries and
affiliates, the “Parent”)) for the Term of Employment, and Executive agrees to
serve in these capacities with the duties and responsibilities customary to such
positions in a company of the size and nature of the Company and Parent,
protecting, encouraging and promoting the interests of the Company and Parent,
and performing such other duties consistent with the offices held by Executive
as may be reasonably assigned to him from time to time by the Chief Executive
Officer (“CEO”) of Parent or the Board of Directors of the Company (the
“Board”). During the Term of Employment, Executive shall report solely and
directly to the CEO of Parent.
(b)    Executive shall devote all of Executive’s business time and attention to
Executive’s duties on the Company’s behalf except for sick leave, vacations and
approved leaves of absence; provided, however, that nothing shall preclude
Executive from (i) managing Executive’s personal investments and affairs and
(ii) participating as a member of the board of directors or similar governing
body of no more than one (1) for-profit company which is not a direct competitor
of the Company or Parent and approved by the Board in writing prior to Executive
commencing service therewith and such not-for-profit companies or institutions
as do not interfere with the performance of Executive’s duties; provided that in
each case, Executive shall not engage in activities inconsistent with the
Company’s ethics codes and other conflicts of interest policies in effect from
time to time or which materially interfere with or adversely affect the
performance of Executive’s duties under this Agreement.
2.    Compensation. (1) Base Salary. The Company agrees to pay to Executive as a
salary during the Term of Employment the sum of AUD 600,000 per year, payable in
accordance with the normal payroll practices of the Company as in effect from
time to time. The Board shall review, and may adjust in its sole discretion,
such base salary no less often than annually. Executive’s annual base salary
rate, as in effect from time to time, is hereinafter referred to as the “Base
Salary.”
(a)    Superannuation. Superannuation contributions shall be made to a complying
superannuation fund nominated by the Executive in accordance with the minimum
requirements of the Superannuation Guarantee Administration Act 1992 (Cth)
(SGAA).





--------------------------------------------------------------------------------

                


(b)    Motor Vehicle: During the Term of Employment, Executive shall be provided
with a fully maintained motor vehicle as a tool of trade subject to the terms of
the Employee Responsibilities and Conditions of Use form executed by the
Executive and any Company policy.
(c)    Annual Bonuses. During the Term of Employment, Executive shall
participate in the Parent’s annual Management Incentive Plan or any successor
plan (the “MIP”), on terms and conditions that are appropriate to Executive’s
positions and responsibilities at the Company and are no less favorable than
those applying to other senior executive officers of the Company. Executive’s
target annual bonus under the MIP in respect of each Fiscal Year shall be 60% of
Base Salary and Executive’s maximum annual bonus shall be 120% of Base Salary.
The Board shall review, and may adjust in its sole discretion, such bonus
targets each year when it sets target bonuses for the MIP. Any annual bonus paid
to Executive shall be in addition to the Base Salary and to any and all other
benefits to which Executive is entitled as provided in this Agreement. Except as
in accordance with any deferral election made by Executive pursuant to any
deferred compensation plan maintained by the Company, payment of annual bonuses
shall be made at the same time that other senior executive officers of the
Company receive their annual bonuses.
(d)    Long-Term Incentive Programs. Executive shall participate in the Parent’s
2017 Omnibus Equity Plan or any successor plan and other long-term incentive
compensation plans generally available to other senior executive officers of the
Company from time to time on terms and conditions that are appropriate to
Executive’s positions and responsibilities at the Company and are no less
favorable than those generally applicable to such other senior executive
officers.
3.    Employee Benefit Programs. During the Term of Employment, Executive shall
be entitled to participate in all employee retirement, savings and welfare
benefit plans and programs made available to the Company’s executive officers,
as such plans may be in effect from time to time and on terms and conditions
that are no less favorable than those generally applicable to other senior
executive officers to the extent not duplicative of benefits provided by this
Agreement.
4.    Perquisites, Vacations, Reimbursement of Expenses and Relocations. During
the Term of Employment:
(a)    The Company shall furnish Executive with, and Executive shall be allowed
full use of, office facilities, secretarial and clerical assistance and other
Company property and services commensurate with Executive’s position and of at
least comparable quality, nature and extent to those made available to other
senior executive officers of the Company from time to time;
(b)    Executive shall be allowed a minimum of four (4) weeks annual vacation
and leaves of absence (“PTO”) with pay on a basis no less favorable than that
applicable to other senior executive officers of the Company. PTO shall not be
accrued, and any unused PTO shall be forfeited;
(c)    The Company shall reimburse Executive for reasonable business expenses
incurred by Executive in the performance of Executive’s duties hereunder, such
reimbursements to


2



--------------------------------------------------------------------------------

                


be effected in accordance with normal Company reimbursement procedures in effect
from time to time; and
5.    Termination of Employment.
(a)    Termination Due to Death. In the event that Executive’s employment is
terminated due to Executive’s death, the Company’s payment obligations under
this Agreement shall terminate, except that Executive’s estate or Executive’s
beneficiaries, as the case may be, shall be entitled to the following:
(1)    (i) the Base Salary through the date of termination, (ii) any earned but
unpaid portion of Executive’s annual bonus provided for in Section 2(b) for the
Fiscal Year preceding the year of termination, (iii) reimbursement for any
unreimbursed business expenses properly incurred by Executive pursuant to this
Agreement or in accordance with Company policy prior to the date of Executive’s
termination, and (iv) such employee benefits, if any, to which Executive may be
entitled under the employee benefit plans of the Company according to their
terms (the amounts described in clauses (i) through (iv) of this Section
5(a)(1), reduced (but not below zero) by any amounts owed by Executive to the
Company, being referred to as the “Accrued Rights”);
(2)    a pro-rata annual bonus provided for in Section 2(b) for the Fiscal Year
in which Executive’s death occurs, based on the Company’s actual performance for
the entire Fiscal Year, pro-rated for the number of calendar months during the
Fiscal Year that Executive was employed prior to such termination (rounded up to
the next whole month), payable at the time annual bonuses are paid for such
Fiscal Year to executives of the Company generally (a “Pro-Rata Bonus”); and
(3)    except as otherwise provided in Section 2, Executive’s outstanding stock
options, restricted stock, performance share units, and restricted stock units
(“Stock Awards”) shall be administered in accordance with the terms of the
written agreements setting forth the terms of each such Stock Award.


(b)    Termination due to Disability.
(1)    If, as a result of Executive’s incapacity due to physical or mental
illness, accident or other incapacity (as determined by the Board in good faith,
after consideration of such medical opinion and advice as may be available to
the Board from medical doctors selected by Executive or by the Board or both
separately or jointly), Executive shall have been absent from Executive’s duties
with the Company on a full-time basis for six consecutive months and, within 30
days after written notice of termination thereafter given by the Company,
Executive shall not have returned to the full-time performance of Executive’s
duties, the Company or Executive may terminate Executive’s employment for
“Disability”.


3



--------------------------------------------------------------------------------

                


(2)    In the event that Executive’s employment is terminated due to Disability,
Executive shall be entitled to the following benefits:
(i)    the Accrued Rights;
(ii)    a Pro-Rata Bonus for the Fiscal Year in which Executive’s termination
occurs; and
(iii)    except as otherwise provided in Section 2, Executive’s outstanding
Stock Awards shall be administered in accordance with the terms of the written
agreements setting forth the terms of each such Stock Award.
(c)    Termination by the Company for Cause.
(1)    The Company shall have the right to terminate Executive’s employment at
any time for Cause in accordance with this Section 5(c).


4



--------------------------------------------------------------------------------

                


(2)    For purposes of this Agreement, “Cause” shall mean: (i) the conviction or
entry of a plea of guilty or nolo contendere to (A) any serious indictable
offence or (B) any crime (whether or not a serious indictable offence) involving
moral turpitude, fraud, theft, breach of trust or other similar acts, whether
under the laws of the Australia or any state thereof or any similar foreign law
to which the person may be subject; (ii) being engaged or having engaged in
conduct constituting breach of fiduciary duty, dishonesty, willful misconduct or
material neglect relating to the Company or any of its subsidiaries or the
performance of a person’s duties; (iii) appropriation (or an overt act
attempting appropriation) of a material business opportunity of the Company or
any of its subsidiaries; (iv) misappropriation (or an overt act attempting
misappropriation) of any funds of the Company or any of its subsidiaries; (v)
the willful failure to (A) follow a reasonable and lawful directive of the
Company or any of its subsidiaries at which a person is employed or provides
services, or the Board of Directors or (B) comply with any written rules,
regulations, policies or procedures of the Company or a subsidiary at which a
person is employed or to which he or she provides services which, if not
complied with, would reasonably be expected to have more than a de minimis
adverse effect on the business or financial condition of the Company; (vi)
willful and knowing material violation of any (I) material rules or regulations
of any governmental or regulatory body that are material to the business of the
Company or (II) U.S. securities laws; provided that for the avoidance of doubt,
a violation shall not be considered as willful or knowing where Executive has
acted in a manner consistent with specific advice of outside counsel to the
Company; (vii) failure to cooperate, if requested by the Board, with any
investigation or inquiry by the Company, the Securities Exchange Commission or
another governmental body into Executive’s or the Company’s business practices,
whether internal or external, including, but not limited to, Executive’s refusal
to be deposed or to provide testimony at any trial or inquiry; (viii) violation
of a person’s employment, consulting, separation or similar agreement with the
Company or any non-disclosure, non-solicitation or non-competition covenant in
any other agreement to which the person is subject; (ix) deliberate and
continued failure to perform material duties to the Company or any of its
subsidiaries; or (x) violation of the Company’s Code of Business Conduct and
Ethics, as it may be amended from time to time.
(3)    No termination of Executive’s employment by the Company for Cause
pursuant to this Section 5(c) shall be effective unless the provisions of this
Section 5(c)(3) shall have been complied with and unless a majority of the
members of the Board (for purposes of this paragraph only, “Board” shall mean
the Board of Directors of either the Company or Parent) have duly voted to
approve such termination. Executive shall be given written notice by the Board
of its intention to terminate him for Cause, which notice (A) shall state in
detail the particular circumstances that constitute the grounds on which the
proposed termination for Cause is based and (B) shall be given no later than
ninety (90) days (or sixty (60) days on or after a Change in Control) after the
first meeting of the Board at which the Board became aware of the occurrence of
the event giving rise to such grounds. Executive shall have 30 days after
receiving such notice in which to cure such grounds, to the extent curable, as
determined by the Board in good faith. If Executive fails to cure such grounds
within such 30-day period, Executive’s employment with the Company shall
thereupon be terminated for Cause. If the Board determines in good faith that
the


5



--------------------------------------------------------------------------------

                


grounds are not curable, Executive’s employment with the Company shall be
terminated for Cause upon Executive’s receipt of written notice from the Board.
(4)    In the event the Company terminates Executive’s employment for Cause
pursuant to this Section 5(c), Executive shall be entitled to the Accrued
Rights. Executive’s outstanding Stock Awards shall be administered in accordance
with the terms of the written agreements setting forth the terms of each such
Stock Award.
(d)    Termination Without Cause or for Good Reason.
(1)    In the event of a Termination without Cause or Resignation for Good
Reason (a “Qualifying Termination”), Executive shall be entitled to twelve (12)
months’ notice, following which Executive shall receive the Accrued Rights and,
subject to (X) Executive’s continued compliance with the provisions of Sections
10, 11, 12 and 13 hereof, and (Y) in the case of a Qualifying Termination which
occurs prior to a Change in Control (a “Non-CIC Qualifying Termination”),
Executive’s execution and non-revocation of a release of claims substantially in
the form attached hereto as Annex A, with such changes as may be required by
changes in applicable law (a “Release”) pursuant to Section 5(d)(4), the
following:
(i)     a Pro-Rata Bonus for the Fiscal Year in which such termination occurs,
at the time annual bonuses are paid for such Fiscal Year to executives of the
Company generally;
(ii)    in the event of a Qualifying Termination which occurs on or after a
Change in Control (a “CIC Qualifying Termination”), all Stock Options, RSUs or
similar equity incentives shall fully and immediately vest upon termination and
all PSUs or similar equity incentives shall vest at prorated target levels upon
termination. In the event of a Non-CIC Qualifying Termination, all equity awards
shall be treated in accordance with the applicant agreements; and
(iii)    Company will provide Executive with outplacement services not to exceed
$10,000 in total value; provided, however,
(iv)    Company shall have the option to pay Executive the full amount to which
he would otherwise be entitled under this section 5(d)(1) (or the remaining
portion thereof) in lieu of the notice period (or any portion thereof) provided
for herein.
(2)    For purposes of this Agreement, “Change in Control” shall mean the
occurrence of any of the following:
(i)    An acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any Person, immediately
after which such Person first acquires “Beneficial Ownership” (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of fifty percent (50%)
or more of the combined voting power of the Company’s then-outstanding Voting
Securities; provided, however, that in determining whether a Change in Control
has occurred pursuant to this section, the acquisition of Voting Securities in a
Non-Control Acquisition (as hereinafter defined) shall not constitute a Change
in Control. A “Non-


6



--------------------------------------------------------------------------------

                


Control Acquisition” shall mean an acquisition by (i) an employee benefit plan
(or a trust forming a part thereof) maintained by (A) the Company or (B) any
corporation or other Person the majority of the voting power, voting equity
securities or equity interest of which is owned, directly or indirectly, by the
Company (for purposes of this definition, a “Related Entity”), (ii) the Company
or any Related Entity or (iii) any Person in connection with a Non-Control
Transaction (as hereinafter defined);
(ii)    The individuals who, as of the Effective Date of this Plan, are members
of the Board (the “Incumbent Board”) cease for any reason to constitute at least
a majority of the members of the Board; provided, however, that if the election,
or nomination for election by the Company’s common stockholders, of any new
director was approved by a vote of at least two-thirds of the Incumbent Board,
such new director shall, for purposes of this Plan, be considered as a member of
the Incumbent Board; provided further, however, that no individual shall be
considered a member of the Incumbent Board if such individual initially assumed
office as a result of either an actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board (a “Proxy Contest”)
including by reason of any agreement intended to avoid or settle any Proxy
Contest;
(iii)    The consummation of:
(a)    A merger, consolidation or reorganization (x) with or into the Company or
(y) in which securities of the Company are issued (a “Merger”), unless such
Merger is a Non-Control Transaction. A “Non-Control Transaction” shall mean a
Merger in which:
(i)    the stockholders of the Company immediately before such Merger own
directly or indirectly immediately following such Merger at least a majority of
the combined voting power of the outstanding voting securities of (1) the
corporation resulting from such Merger (the “Surviving Corporation”), if fifty
percent (50%) or more of the combined voting power of the then outstanding
voting securities of the Surviving Corporation is not Beneficially Owned,
directly or indirectly, by another Person (a “Parent Corporation”), or (2) if
there is one or more than one Parent Corporation, the ultimate Parent
Corporation;
(ii)    the individuals who were members of the Board immediately prior to the
execution of the agreement providing for such Merger constitute at least a
majority of the members of the board of directors of (1) the Surviving
Corporation, if there is no Parent Corporation, or (2) if there is one or more
than one Parent Corporation, the ultimate Parent Corporation; and
(iii)    no Person other than (1) the Company or another corporation that is a
party to the agreement of Merger, (2) any Related Entity, (3) any employee
benefit plan (or any trust forming a part thereof) that, immediately prior to
the Merger, was maintained by the Company or any Related Entity or (4) any
Person who, immediately prior to the Merger, had Beneficial Ownership of Voting
Securities representing more than fifty percent (50%) of the combined voting
power of the Company’s then-outstanding Voting Securities, has


7



--------------------------------------------------------------------------------

                


Beneficial Ownership, directly or indirectly, of fifty percent (50%) or more of
the combined voting power of the outstanding voting securities of (x) the
Surviving Corporation, if there is no Parent Corporation, or (y) if there is one
or more than one Parent Corporation, the ultimate Parent Corporation;
(iv)    The sale or other disposition of all or substantially all of the assets
of the Company and its Subsidiaries taken as a whole to any Person (other than
(x) a transfer to a Related Entity or (y) the distribution to the Company’s
stockholders of the stock of a Related Entity or any other assets).
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding Voting Securities as a
result of the acquisition of Voting Securities by the Company which, by reducing
the number of Voting Securities then outstanding, increases the proportional
number of shares Beneficially Owned by the Subject Person; provided that if a
Change in Control would occur (but for the operation of this sentence) as a
result of the acquisition of Voting Securities by the Company and, after such
acquisition by the Company, the Subject Person becomes the Beneficial Owner of
any additional Voting Securities and such Beneficial Ownership increases the
percentage of the then outstanding Voting Securities Beneficially Owned by the
Subject Person, then a Change in Control shall occur.
(3)    For purpose of this Agreement, “Good Reason” shall mean the occurrence of
any of the following subsequent to the Effective Date of this Agreement without
Executive’s consent:
(i)    Prior to a Change in Control, (A) the removal of Executive from the
position of President of the Company or Executive Vice President and President,
Australasia of Parent; (B) the assignment to Executive of duties that are
materially inconsistent with, or that materially impair Executive’s ability to
perform, the duties customarily assigned to President of a corporation of the
size and nature of the Company; (C) a change in the reporting structure so that
Executive reports to someone other than the CEO of Parent or is subject to the
direct or indirect authority or control of a person or entity other than the CEO
of Parent or the Board of the Company; (D) any material breach by the Company of
this Agreement; (E) conduct by the Company that would cause Executive to commit
fraudulent acts or would expose Executive to criminal liability; (F) the Company
failing to obtain the assumption in writing of its obligation to perform this
Agreement by any successor to all or substantially all of the Company’s business
or assets; (G) a relocation of Executive’s principal place of employment to any
place which is more than 80 kilometres from the Company’s principal place of
business in Australia as of the Effective Date; (H) a decrease in Executive’s
Base Salary below the Base Salary in effect on the Effective Date, other than an
across the board reduction in base salary applicable in like proportions to all
senior executive officers; or (I) a decrease in Executive’s target annual bonus
percentage or maximum annual bonus percentage under the MIP below those in
effect on the Effective Date, other


8



--------------------------------------------------------------------------------

                


than an across the board reduction of percentages or elimination of the MIP in
like proportions to all senior executive officers.
(ii)    On or after a Change in Control, in addition to anything described in
Section 5(d)(3)(i) (excluding Section 5(d)(3)(i)(C), which subsection shall not
be Good Reason on or after a Change in Control), (A) a substantial change in the
nature, or diminution in the status of Executive’s duties or position from those
in effect immediately prior to the Change in Control; (B) a material reduction
by the Company of Executive’s Base Salary as in effect on the date of a Change
in Control or as in effect thereafter if such Base Salary has been increased and
such increase was approved prior to the Change in Control; (C) a reduction by
the Company in the overall value of benefits provided to Executive (including
profit sharing, retirement, health, medical, dental, disability, insurance, and
similar benefits, to the extent provided by the Company prior to any such
reduction), as in effect on the date of Change in Control or as in effect
thereafter if such benefits have been increased and such increase was approved
prior to the Change in Control; (D) a failure to continue in effect any MIP,
stock option or other equity-based or non-equity based incentive compensation
plan in effect immediately prior to the Change in Control, or a reduction in
Executive’s participation in any such plan, unless Executive is afforded the
opportunity to participate in an alternative incentive compensation plan of
reasonably equivalent value; (E) a failure to provide Executive the same number
of paid vacation days per year available to him prior to the Change in Control;
(F) relocation of Executive’s principal place of employment to any place more
than fifty (50) miles from Executive’s previous principal place of employment;
(G) any material breach by the Company of any provision of this Agreement or any
equity award agreement; (H) conduct by the Company, against Executive’s
volition, that would cause Executive to commit fraudulent acts or would expose
Executive to criminal liability or (I) any failure by the Company to obtain the
assumption of this Agreement by any successor or assign of the Company;
provided, that for purposes of clauses (B) through (E) above, “Good Reason”
shall not exist (1) if the aggregate value of all salary, benefits, incentive
compensation arrangements, perquisites and other compensation is reasonably
equivalent to the aggregate value of salary, benefits, incentive compensation
arrangements, perquisites and other compensation as in effect immediately prior
to the Change in Control, or as in effect thereafter if the aggregate value of
such items has been increased and such increase was approved prior to the Change
in Control, or (2) if the reduction in aggregate value is due to the application
of Company or Executive performance against the applicable performance targets,
in each case applying standards reasonably equivalent to those utilized by the
Company prior to the Change in Control.
(4)    No termination of Executive’s employment by Executive for Good Reason
pursuant to Section (5)(d)(3)(i) shall be effective unless the provisions of
this Section 5(d)(4) shall have been complied with. Executive shall give written
notice to the Company of Executive’s intention to terminate Executive’s
employment for Good Reason, which notice shall (i) state in detail the
particular circumstances that constitute the grounds on which the proposed
termination for Good Reason is based and (ii) be given no later than ninety (90)
days after the first occurrence of such circumstances. The Company shall have
thirty (30) days after receiving such notice in


9



--------------------------------------------------------------------------------

                


which to cure such grounds. If the Company fails to cure such grounds within
such thirty (30)-day period, Executive’s employment with the Company shall
thereupon terminate for Good Reason.
(5)    This Section 5(d)(5) shall apply only in the event of a Non-CIC
Qualifying Termination. The Company shall furnish to Executive within five (5)
business days following such termination a Release and Executive must return the
Release and it must have become irrevocable before the sixtieth (60th) day after
Executive’s termination before any payments or benefits may be provided. If the
Release is timely provided and is irrevocable on or before the sixtieth (60th)
day following Executive’s termination of employment, the benefits and amounts
described in Section 5(d)(1) shall commence to be provided (and provided
retroactively to the extent that the payment or benefit would otherwise have
been provided but for the requirement of the Release) two (2) business days
after the Release is irrevocable but in any event not later than the sixtieth
(60th) day after termination of Executive’s employment; provided that if the
sixty (60) day period following the termination of Executive’s employment
expires in the calendar year following the calendar year of Executive’s
termination of employment, payments and benefits shall not commence earlier than
the calendar year following termination of Executive’s employment. If the
Company fails to furnish the form of Release timely to Executive, no Release
shall be required and Executive shall be treated as if Executive had timely
executed and submitted the Release and such Release had become irrevocable on
the tenth (10th) day after termination of Executive’s employment. If Executive
fails to submit the Release timely enough so that it is irrevocable on or before
the sixtieth (60th) day following termination of employment and the Company has
complied with its obligation to furnish the form of Release to Executive within
five (5) business days following Executive’s termination of employment, then
Executive shall not be entitled to receive any benefits under Section 5(d)(1)
other than the Accrued Rights.
(e)    Voluntary Termination. Executive shall have the right to terminate
Executive’s employment with the Company in a voluntary termination at any time
upon thirty days’ notice. A voluntary termination shall mean a termination of
employment by Executive on Executive’s own initiative, other than a termination
due to Disability or for Good Reason. Executive’s voluntary termination shall
have the same consequences as provided in Section 5(c) for a termination for
Cause.
6.    Indemnification and Insurance. (1) The Company and Executive acknowledge
that they shall, as soon as reasonably practicable after the Effective Date,
enter into an Indemnification Agreement, substantially in the form attached
hereto as Annex B, which agreement shall not be affected by this Agreement.
(a)    The Company agrees that Executive shall be covered as a named insured
under the Company’s Directors’ and Officers’ liability insurance as applicable
from time to time to the Company’s senior executive officers on terms and
conditions that are no less favorable than those applying to such other senior
executive officers.
7.    No Mitigation; No Offset. In the event of a termination of Executive’s
employment for any reason, Executive shall not be required to seek other
employment or to mitigate any of the


10



--------------------------------------------------------------------------------

                


Company’s obligations under this Agreement, and except as otherwise provided in
this Agreement, no amount payable under Section 5 shall be reduced by (a) any
claim the Company may assert against Executive or (b) any compensation or
benefits earned by Executive as a result of employment by another employer,
self-employment or from any other source after such termination of employment
with the Company.
8.    Designated Beneficiary. In the event of the death of Executive while in
the employ of the Company, or at any time thereafter during which amounts remain
payable to Executive under Section 5 above, such payments shall thereafter be
made to such person or persons as Executive may specifically designate
(successively or contingently) to receive payments under this Agreement
following Executive’s death by filing a written beneficiary designation with the
Company during Executive’s lifetime. Any change in the beneficiary designation
shall be in such form as may be reasonably prescribed by the Company and may be
amended from time to time or may be revoked by Executive pursuant to written
instruments filed with the Company during Executive’s lifetime. Beneficiaries
designated by Executive may be any natural or legal person or persons, including
a fiduciary, such as a trustee of a trust, or the legal representative of an
estate. Unless otherwise provided by the beneficiary designation filed by
Executive, if all of the persons so designated die before Executive on the
occurrence of a contingency not contemplated in such beneficiary designation, or
if Executive shall have failed to provide such beneficiary designation, then the
amount payable under this Agreement shall be paid to Executive’s estate.
9.    Ethics. During the Term of Employment, Executive shall be subject to the
Company’s Code of Business Conduct and Ethics and related policies (the
“Policies”), as the Policies may be updated from time to time, which Policies
are set forth on the Corporate Governance page of the Company’s website. If for
any reason an arbitrator, subject to judicial review as provided by law, or a
court should determine that any provision of the Policies is unreasonable in
scope or otherwise unenforceable, such provision shall be deemed modified and
fully enforceable as so modified to the extent the arbitrator and any reviewing
court determines what would be reasonable and enforceable under the
circumstances. The Policies do not form part of this Agreement or give rise to
any contractual rights. The Company may vary or not apply these policies at its
discretion. To the extent these policies require the Executive to do any act or
thing or refrain from doing any act or thing, these policies constitute
directions from the Company to the Executive with which the Executive must
comply.
10.    Confidential Information, Return of Property, Developments. (1) Executive
covenants and agrees that, except to the extent the use or disclosure of any
Confidential Information is required to carry out Executive’s assigned duties
with the Company, during the Term and thereafter: (i) Executive shall keep
strictly confidential and not disclose to any person not employed by the Company
or Parent any Confidential Information; and (ii) Executive shall not use or
refer to any Confidential Information. However, this provision shall not
preclude Executive from: (x) the use or disclosure of information known
generally to the public (other than information known generally to the public as
a result of Executive’s violation of this Section), (y) any disclosure required


11



--------------------------------------------------------------------------------

                


by law or court order so long as Executive provides the Company prompt written
notice of any such potential disclosure and reasonably cooperates with the
Company to prevent or limit such disclosure to the extent lawful, or (z)
communicating with a government office, official or agency. “Confidential
Information” means confidential, proprietary or business information related to
the Company’s or Parent’s business that is or was furnished to, obtained by, or
created by Executive during Executive’s employment with the Company.
Confidential Information includes by way of illustration, but is not limited to,
such information relating to the Company’s or Parent’s: (A) customers and
suppliers, including customer lists, supplier lists, contact information,
contractual terms, prices, and billing histories; (B) finances, financial
statements, balance sheets, forecasts, profit margins and cost analyses;
(C) plans and projections for new and developing business opportunities and for
maintaining existing business; and (D)  operating methods, business processes
and techniques, services, products, prices, costs, service performance, and
operating results. For the avoidance of doubt, this provision in no way limits
Executive’s obligations or the Company’s or Parent’s rights under applicable
trade secrets statutes.
(a)    All property, documents, data, and Confidential Information prepared or
collected by Executive as part of Executive’s employment with the Company, in
whatever form, are and shall remain the property of the Company. Executive
agrees that Executive shall return upon the Company’s request at any time (and,
in any event, before Executive’s employment with the Company ends) all
documents, data, Confidential Information, and other property belonging to the
Company or Parent in Executive’s possession or control, regardless of how stored
or maintained and including all originals, copies and compilations.
(b)    Executive hereby assigns and agrees in the future to assign to the
Company Executive’s full right, title and interest in all Developments (as
defined below). In addition, all copyrightable works that Executive has created
or creates in the course of or related to Executive’s employment with the
Company shall be considered “work made for hire” and shall be owned exclusively
by the Company. “Developments” means any invention, formula, process,
development, design, innovation or improvement made, conceived or first reduced
to practice by Executive, solely or jointly with others, during Executive’s
employment with the Company and that was developed using the equipment,
supplies, facilities or trade secret information of the Company or that relates
at the time of conception or reduction to practice to: (i) the business of the
Company, or (ii) any work performed by Executive for the Company.
(c)    To the extent permitted by law, the Executive (i) waives any Moral Rights
(as defined below) they may have in any intellectual property created under this
agreement (the Material); and (ii) consents to the Company, its successors and
licensees and any person authorised by it doing all or any acts or omissions
(whether occurring before or after this agreement is signed which may infringe
his Moral Rights including by failing to identify him as the author of the
Material, falsely attributing the Material, subjecting the Material to
derogatory treatment and any and all acts or omissions in exercising a right
comprised in copyright including without limitation the right to reproduce,
communicate, publicly exhibit or adapt. “Moral Rights” means moral rights within
the


12



--------------------------------------------------------------------------------

                


meaning of Part IX of the Copyright Act 1968 (Cth) and any analogous rights
arising under statute that exist, or may come to exist, anywhere in the world.
11.    Noncompete. (a) During the Restricted Period (as defined below),
Executive shall not: (i) engage in Competitive Activity (as defined below)
within or with respect to the Prohibited Territory (as defined below); or (ii)
assist any entity or person to engage in Competitive Activity within or with
respect to the Prohibited Territory, whether as an owner, financing source,
consultant, employee or otherwise. In interpreting the foregoing, Executive
agrees, for example, that Executive communicating about a project located within
the Prohibited Territory (whether such communication is by telephone, e-mail, or
otherwise) would constitute Executive engaging in activity “within or with
respect to the Prohibited Territory” regardless of where Executive may be
physically located at the time of that communication.
(a)    The “Restricted Period” means: (i) the Term; and (ii) the 12-month period
following the last day of the Term (the “Separation Date”).
(b)    “Competitive Activity” means competing against the Company or Parent by:
(i) engaging in work for a competitor of the Company or Parent that is the same
as or substantially similar to the work Executive performed on behalf of the
Company or Parent; and/or (ii) engaging in an aspect of the Restricted Business
(as defined below) that Executive was involved with on behalf of the Company.
Notwithstanding the preceding, passively owning less than 3% of a public company
shall not constitute by itself Competitive Activity or assisting others to
engage in Competitive Activity.
(c)    The “Restricted Business” means: (i) the business engaged in by the
Company as of the Separation Date; and (ii) the business of the manufacture,
sale and/or distribution of doors and/or windows.
(d)    “Prohibited Territory” means: (i) Executive’s geographic areas of
responsibility for the Company at any point during the 6 months prior to the
Separation Date. As at the date of this Agreement, those areas are Australia and
New Zealand, Indonesia and Malaysia; (ii) the area within 100 kilometres from
Executive’s primary office location(s) for the Company at any point during the 6
months prior to the Separation Date.. As a senior executive with the Company and
Parent, Executive agrees that Executive’s duties and responsibilities for the
Company extend to the entire area of the Company’s and Parent’s operations and
that the Company does business throughout the world.
12.    Non-Interference Agreement. (a) During the Restricted Period, Executive
shall not: (i) solicit, encourage, or cause any Restricted Client (as defined
below) not to do business with or to reduce any part of its business with the
Company or Parent; (ii) market, sell or provide to any Restricted Client any
services or products that are competitive with or a substitute for the Company’s
or Parent’s services or products; (iii) solicit, encourage, or cause any
supplier of capital, goods or services to the Company not to do business with or
to reduce any part of its business with the Company or Parent; (iv) make any
disparaging comments about the Company or Parent or its


13



--------------------------------------------------------------------------------

                


business, services, officers, managers, directors or employees, whether in
writing, verbally, or on any online forum; (v) assist or encourage anyone else
to engage in any of the conduct prohibited by this Section; or (vi) allow any of
Executive’s family members or any entity controlled by Executive to engage in
any of the conduct prohibited by this Section.
(a)    “Restricted Client” means: (i) any Company customer or client with whom
Executive had business contact or communications at any time during the 12
months prior to the Separation Date; (ii) any Company customer or client for
whom Executive supervised or assisted with the Company’s dealings at any time
during the 12 months prior to the Separation Date; (iii) any Company customer or
client about whom Executive received Confidential Information at any time during
the 12 months prior to the Separation Date; and (iv) any prospective Company
customer or client with whom Executive had business contact or communications at
any time during the 6 months prior to the Separation Date. As a senior executive
with the Company and Parent, Executive agrees that Executive will receive
confidential and trade secret information from the Company and Parent that would
allow Executive to unfairly compete for business from any Company or Parent
client such that the restrictions in this Section are necessary and reasonable.
13.    Non-Raiding. During the Restricted Period, Executive shall not, directly
or indirectly: (a) hire or engage or attempt to hire or engage for employment or
as an independent contractor any Restricted Employee; or (b) solicit or
encourage any Restricted Employee to leave the Company or Parent. “Restricted
Employee” means: (i) each Company or Parent employee; and (ii) any person who
was employed by the Company or Parent at any time during the then previous 12
months.
14.    Interpretation. Each of the restraint obligations imposed by clause 11
resulting from the combinations of Competitive Activity, Restricted Period and
Prohibited Territory is a separate, independent and several obligation from the
other restraint obligations imposed, but they are cumulative in effect. The
parties intend for the restrictions in clauses 11 to 13 to operate to their
maximum extent. If any part of an undertaking in clauses 11 to 13 inclusive is
unenforceable but would be enforceable if any undertaking were severed or any
period or area severed, then that period or area may be severed without
affecting the enforceability of the rest of that undertaking or the other
undertakings (or the period or area that applies to those undertakings).
15.    Reasonableness. Executive has carefully read and considered the
provisions of this Agreement and, having done so, agrees that the restrictions
set forth herein are fair, reasonable, and necessary to protect the Company’s
legitimate business interests, its goodwill with its clients, suppliers and
employees, and its confidential and trade secret information. In addition,
Executive acknowledges and agrees that the foregoing restrictions do not
unreasonably restrict Executive with respect to earning a living should
Executive’s employment with the Company end. As such, Executive agrees not to
contest the general validity or enforceability of this Agreement in any forum.
The post-Term covenants in this Agreement shall survive the last day of the Term
and shall be in addition to any restrictions imposed upon Executive by statute,
at common law, or other written agreements. Executive agrees that the Company
may share the terms of this Agreement with any


14



--------------------------------------------------------------------------------

                


business with which Executive becomes associated while any of the post-Term
restrictions in this Agreement remain in effect.
16.    Remedies. Executive acknowledges and agrees that Executive’s breach of
this Agreement would result in irreparable damage and continuing injury to the
Company. Therefore, in the event of any breach or threatened breach of this
Agreement, the Company shall be entitled to an injunction enjoining Executive
from committing any violation or threatened violation of this Agreement, without
limiting the Company’s other remedies. The Company shall not be required to post
a bond to obtain such an injunction. If the Company is successful in any
litigation to enforce this Agreement, then Executive agrees that the Company
shall be entitled to the reasonable attorneys’ fees it incurred in connection
with such enforcement. In addition, if Executive breaches this Agreement, then
(a) Executive will stop earning severance pay under this Agreement and such
payments will stop; and (b) Employee agrees to repay any severance pay already
paid under this Agreement beyond $2,000. Any such forfeiture and/or repayment of
Severance Pay shall in no way impair Employee’s obligations to comply with this
Agreement, the effectiveness of the Release, or the Company’s right to
injunctive relief and damages for the breach.
17.    Certain Affiliates. The “Company” as used in Sections 10-16 shall mean
the Company and its affiliates.
18.    Notices. For purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, or delivered by
private courier, as follows: if to the Company — JELD-WEN Australia Pty Limited,
Level 3, 78 Waterloo Road, Macquarie Park, New South Wales, Australia 2216 (or
such other address indicated from time to time as the corporate headquarters of
JELD-WEN Australia Pty Limited on its website), with a copy to JELD-WEN Holding,
Inc., 2645 Silver Crescent Drive, Charlotte, NC 28273 (or such other address
indicated from time to time as the worldwide corporate headquarters of JELD-WEN
Holding, Inc. on its website or in its annual proxy statement) Attention:
General Counsel; and if to Executive to the address of Executive as it appears
in the records of the Company. Notice may also be given at such other address as
either party may have furnished to the other in writing in accordance herewith,
except that notices of change of address shall be effective only upon receipt.
19.    Miscellaneous. This Agreement shall also be subject to the following
miscellaneous provisions:
(a)    The Company represents and warrants to Executive that it has the
authorization, power and right to deliver, execute and fully perform its
obligations under this Agreement in accordance with its terms.
(b)    This Agreement contains a complete statement of all the agreements
between the parties with respect to Executive’s employment by the Company,
supersedes all prior and existing


15



--------------------------------------------------------------------------------

                


negotiations and agreements between them concerning the subject matter thereof
and can only be changed or modified pursuant to a written instrument duly
executed by each of the parties hereto and stating an intention to change or
modify this Agreement. No waiver by either party of any breach by the other
party of any condition or provision contained in this Agreement to be performed
by such other party shall be deemed a waiver of a similar or dissimilar
condition or provision at the same or any prior or subsequent time. Any waiver
must be in writing and signed by Executive or an authorized officer of the
Company, as the case may be.
(c)    The provisions of this Agreement are severable and in the event that a
court of competent jurisdiction determines that any provision of this Agreement
is in violation of any law or public policy, in whole or in part, only the
portions of this Agreement that violate such law or public policy shall be
stricken. All portions of this Agreement that do not violate any statute or
public policy shall not be affected thereby and shall continue in full force and
effect. Moreover, if any of the provisions contained in this Agreement are
determined by a court of competent jurisdiction to be excessively broad as to
duration, activity, geographic application or subject, it shall be construed, by
limiting or reducing it to the extent legally permitted, so as to be enforceable
to the extent compatible with then applicable law.
(d)    This Agreement shall be governed by and construed in accordance with New
South Wales law, without regard to the choice of law principles of any
jurisdiction. Each party further agrees that any litigation under this Agreement
shall occur exclusively in a state or federal court in Sydney, New South Wales
and in no other venue. As such, each party irrevocably consents to the
jurisdiction of and venue in the courts in Sydney, New South Wales for all
disputes with respect to this Agreement. Executive agrees to service of process
in any such dispute via FedEx to Executive’s home address, without limiting
other service methods allowed by applicable law. The parties agree that the
terms in this Section are material to this Agreement, and that they will not
challenge the enforceability of this Section in any forum.
(e)    All compensation payable hereunder shall be subject to such withholding
taxes as may be required by law.
(f)    This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company. No rights or obligations of the Company
under this Agreement may be assigned or transferred by the Company except that
such rights or obligations may be assigned or transferred pursuant to a merger
or consolidation in which the Company is not the continuing entity, or the sale
or liquidation of all or substantially all of the assets of the Company,
provided that the assignee or transferee is the successor to all or
substantially all of the assets of the Company and such assignee or transferee
assumes the liabilities, obligations and duties of the Company, as contained in
this Agreement, either contractually or as a matter of law. The Company further
agrees that, in the event of a sale of assets or liquidation as described in the
preceding sentence, it shall take commercially reasonable action in order to
cause such assignee or transferee to expressly assume the liabilities,
obligations and duties of the Company hereunder. Except as


16



--------------------------------------------------------------------------------

                


expressly provided herein, Executive may not sell, transfer, assign, or pledge
any of Executive’s rights or obligations pursuant to this Agreement.
(g)    The rights of Executive hereunder shall be in addition to any rights
Executive may otherwise have under any Company sponsored stock incentive plans
or any grants or award agreements issued thereunder. The provisions of this
Agreement shall not in any way abrogate Executive’s rights under such stock
incentive plans and underlying grants or award agreements.
(h)    The respective rights and obligations of the parties hereunder shall
survive any termination of Executive’s employment to the extent necessary to the
intended preservation of such rights and obligations.
(i)    The headings of the sections contained in this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.
(j)    Each of the parties agrees to execute, acknowledge, deliver and perform,
and cause to be executed, acknowledged, delivered and performed, at any time and
from time to time, as the case may be, all such further acts, deeds,
assignments, transfers, conveyances, powers of attorney and assurances as may be
reasonably necessary to carry out the provisions or intent of this Agreement.
(k)    This Agreement may be executed in two or more counterparts each of which
shall be legally binding and enforceable.
(l)    Without limiting any rights which the Company otherwise has or
obligations to which Executive is otherwise subject pursuant to any compensation
clawback policy adopted by the Company from time to time, Executive hereby
acknowledges and agrees that, notwithstanding any provision of this Agreement to
the contrary, Executive will be subject to any legally mandatory policy relating
to the recovery of compensation, to the extent that the Company is required to
adopt and/or implement such policy pursuant to applicable law, whether pursuant
to the Sarbanes-Oxley Act of 2002, the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010 or otherwise.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
___ day of August, 2017.


EXECUTIVE
   
Peter Farmakis:
 
JELD-WEN HOLDING, INC.
   
Timothy R Craven:
Executive Vice President, Human Resources





17



--------------------------------------------------------------------------------


                


ANNEX A

RELEASE OF CLAIMS
Executive hereby irrevocably, fully and finally releases JELD-WEN Holding, Inc.,
a Delaware corporation (the “Company”), its parent, subsidiaries, affiliates,
directors, officers, agents and employees (“Releasees”) from all causes of
action, claims, suits, demands or other obligations or liabilities, whether
known or unknown, suspected or unsuspected, that Executive ever had or now has
as of the time that Executive signs this release which relate to Executive’s
hiring, Executive’s employment with the Company, the termination of Executive’s
employment with the Company and claims asserted in shareholder derivative
actions or shareholder class actions against the Company and its officers and
Board, to the extent those derivative or class actions relate to the period
during which Executive was employed by the Company. The claims released include,
but are not limited to, any claims arising from or related to Executive’s
employment with the Company, such as claims arising under (as amended)
Anti-Discrimination Act 1977 (NSW), Age Discrimination Act 2004 (Cth),
Disability Discrimination Act 1992 (Cth), Racial Discrimination Act 1974 (Cth),
Sex Discrimination Act 1984 (Cth), Equal Opportunity for Women in the Workplace
Act 1999 (Cth), and the Fair Work Act 2009 (Cth) and any other local, state,
federal, or foreign law governing employment; and the common law of contract and
tort. In no event, however, shall any claims, causes of action, suits, demands
or other obligations or liabilities be released pursuant to the foregoing if and
to the extent they relate to:
(i)    claims for workers’ compensation benefits under any of the Company’s
workers’ compensation insurance policies or funds;
(ii)    claims for indemnification from the Company to which Executive is or may
become entitled, including but not limited to claims submitted to an insurance
company providing the Company with directors and officers liability insurance;
and
(iii)    any claims for benefits under any employee benefit plans of the Company
that become due or owing at any time following Executive’s termination of
employment, including, but not limited to, any superannuation plans, deferred
compensation plans or equity plans.
Executive represents and warrants that Executive has not filed any claim, charge
or complaint against any of the Releasees.
Executive intends that this release of claims cover all claims, whether or not
known to Executive. Executive further recognizes the risk that, subsequent to
the execution of this release, Executive may incur loss, damage or injury which
Executive attributes to the claims encompassed by this release. Executive
expressly assumes this risk by signing this release.


Annex A-1



--------------------------------------------------------------------------------

                


Executive represents and warrants that (i) there has been no assignment or other
transfer of any interest in any claim by Executive that is covered by this
release; (ii) he has had a reasonable opportunity to take independent legal
advice as to the nature, effect and extent of this release (iii) the Company or
its officers have not made any promise, representation or inducement or been
party to any conduct material to the entering into of this release other than as
set out in this release.


Executive acknowledges and agrees that Executive’s execution of this release is
supported by independent and adequate consideration in the form of payments
and/or benefits from the Company to which Executive would not have become
entitled if Executive had not signed this release.
IN WITNESS WHEREOF, Executive has duly executed this release as of the day and
year set forth below.
EXECUTIVE
    
Peter Farmakis
Date:     



ANNEX B
FORM INDEMNIFICATION AGREEMENT
INDEMNIFICATION AGREEMENT
[Insert our Standard Form]


Annex A-2

